                                Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.603 Page 1 of 16


                                    KAZEROUNI LAW GROUP, APC                     HYDE & SWIGART
                                1
                                    Abbas Kazerounian, Esq. (249203)             Joshua B. Swigart, Esq. (225557)
                                2   ak@kazlg.com                                 josh@westcoastlitigation.com
                                    Matthew M. Loker, Esq. (279939)              2221 Camino Del Rio South, Ste. 101
                                3
                                    ml@kazlg.com                                 San Diego, CA 92108
                                4   245 Fischer Avenue, Ste. D1                  Telephone: (619) 233-7770
                                    Costa Mesa, CA 92626                         Facsimile: (619) 297-1022
                                5
                                    Telephone: (800) 400-6808
                                6   Facsimile: (800) 520-5523
                                7
                                    MANNING LAW, APC
                                8   Joseph R. Manning, Jr., Esq. (223381)
                                9
                                    info@manninglawoffice.com
                                    4667 MacArthur Boulevard, Ste. 150
                               10   Newport Beach, CA 92660
                               11
                                    Telephone: (949) 200-8755
                                    Facsimile: (800) 520-5523
                               12
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                                    Attorneys for Plaintiffs,
    COSTA MESA, CA 92626




                               13
                               14                        UNITED STATES DISTRICT COURT
                               15                      SOUTHERN DISTRICT OF CALIFORNIA

                               16   JAMES RUTHERFORD; AND,                      Case No.: 18-cv-435 JLS (MSB)
                               17   THE ASSOCIATION 4 EQUAL
                                    ACCESS, INDIVIDUALLY AND                    DECLARATION OF ABBAS
                               18   ON BEHALF OF ALL OTHERS                     KAZEROUNIAN IN SUPPORT OF
                               19   SIMILARLY SITUATED,                         PLAINTIFFS’ MOTION FOR
                                                                                CLASS CERTIFICATION
                               20
                                                  Plaintiffs,
                               21                                                DATE:      February 21, 2019
                                                     v.                          TIME:      1:30 p.m.
                               22                                                COURTROOM: 4D
                                    EVANS HOTELS, LLC,
                               23
                                                   Defendant.                   HON. JANIS L. SAMMARTINO
                               24
                               25   ///
                               26   ///
                               27   ///
                               28   ///
                                    Case No.: 18-cv-435 JLS (MSB)                    Rutherford, et al. v. Evans Hotels, LLC
                                     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                  CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.604 Page 2 of 16




                                                       DECLARATION OF ABBAS KAZEROUNIAN
                                1
                                      I, ABBAS KAZEROUNIAN, declare:
                                2
                                3     1. I am one of the attorneys for the Plaintiffs JAMES RUTHERFORD; and, THE
                                4        ASSOCIATION 4 EQUAL ACCESS (“Plaintiffs”) in this action.
                                5     2. I submit this declaration in support of the Motion for Class Certification against
                                6        Defendant EVANS HOTELS, LLC.
                                7     3. I am over the age of 18 and am fully competent to make this declaration. I was
                                8        admitted to the State Bar of California in 2007 and have been a member in good
                                9        standing ever since that time.
                               10     4. I have litigated cases in both state and federal courts in California, Washington,
                               11        Nevada, Arizona, Arkansas, New York, New Jersey, Colorado, Tennessee,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12        Ohio, Florida, Illinois and Texas. I am admitted in every federal district in
    COSTA MESA, CA 92626




                               13        California and have handled federal litigation in the federal districts of
                               14        California.
                               15     5. I am also admitted to the state bar of Texas, Illinois, Washington, Michigan,
                               16        New York, Colorado, District of Columbia, the Ninth Circuit Court of Appeals,
                               17        the Eighth Circuit Court of Appeals, and the Supreme Court of the United
                               18        States.
                               19     6. If called as a witness, I would competently testify to the matters herein from
                               20        personal knowledge. The declaration is based upon my personal knowledge,
                               21        except where expressly noted otherwise.
                               22     7. I submit this declaration in support of the Plaintiff’s Motion for Class
                               23        Certification.
                               24     8. I believe that I have and will fairly and adequately represent the interests of the
                               25        putative class members in this action, and I request to be appointed as Class
                               26        Counsel in this action.
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     1 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.605 Page 3 of 16




                                1
                                2
                                      9. I am unaware of any conflict of interest between the Plaintiff and the proposed
                                3
                                         class members, and between Plaintiff and her attorneys         including proposed
                                4
                                         class counsel.
                                5
                                                           CLASS COUNSEL’S EXPERIENCE
                                6
                                      10. Kazerouni Law Group, APC seeks appointment as one of Class Counsel in this
                                7
                                         action for settlement purposes.
                                8
                                      11. Since my admission to the California bar in 2007, I have been engaged
                                9
                                         exclusively in the area of consumer rights litigation, primarily in the area of fair
                               10
                                         debt collections, the defense of debt collection lawsuits, and class action
                               11
KAZEROUNI LAW GROUP, APC




                                         litigation under the Telephone Consumer Protection Act, California’s invasion
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                                         of privacy statutes, under Penal Code § 630 et seq., the CLRA, the UCL and
                               13
                               14
                                         false advertising actions concerning consumer products.

                               15
                                      12. My firm, Kazerouni Law Group, APC, in which I am a principal, has litigated

                               16
                                         over 1,500 cases in the past ten years.

                               17
                                      13. My firm has five offices in Orange County, California; San Luis Obispo,

                               18
                                         California; Phoenix, Arizona; Las Vegas, Nevada; and Dallas, Texas.

                               19     14. Kazerouni Law Group, APC has extensive experience in consumer class actions

                               20        and other complex litigation. My firm has a history of aggressive, successful

                               21        prosecution of consumer class actions.

                               22     15. Approximately 95% percent of my practice concerns consumer litigation in

                               23        general.

                               24                          KAZEROUNI LAW GROUP, APC’S

                               25               CONSUMER RELATED EXPERIENCE AND RESULTS

                               26     16. A brief summary of a non-inclusive list of notable published decisions are as

                               27        follows:
                                        Case No.: 18-cv-435 JLS (MSB)     2 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.606 Page 4 of 16




                                1
                                            a. Sherman v. Yahoo!, Inc., 2014 U.S. Dist. LEXIS 13286; 13-CV-0041-
                                2
                                               GPC-WVG (S.D. Cal.) (TCPA class action where Defendant’s motion
                                3
                                               for summary judgment was denied holding that a single call or text
                                4
                                               message with the use of an ATDS may be actionable under the TCPA);
                                5
                                            b. Olney v. Progressive Casualty Insurance Company, 13-CV-2058-GPC-
                                6
                                               NLS, 2014 U.S. Dist. LEXIS 9146 (S.D. Cal.) (Defendant’s motion to
                                7
                                               dismiss or in the alternative to strike the class allegations was denied
                                8
                                               finding that debt collection calls were not exempt from coverage under
                                9
                                               the TCPA);
                               10
                                            c. Iniguez v. The CBE Group, Inc., 2013 U.S. Dist. LEXIS 127066 (E.D.
                               11
KAZEROUNI LAW GROUP, APC




                                               Cal.); 13-CV-00843-JAM-AC (The court denied Defendant’s motion to
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                               dismiss and to strike class allegations holding that the TCPA applies to

                               14
                                               any call made to a cellular telephone with an ATDS);

                               15
                                            d. Stemple v. QC Holdings, Inc., No. 12-cv-01997-BAS (WVG), 2014 U.S.

                               16
                                               Dist. LEXIS 125313 (S.D. Cal. Sep. 5, 2014) (order denying defendant’s

                               17              motion for reconsideration of class certification under the TCPA);

                               18           e. Chen v. Allstate Ins. Co., 819 F.3d 1136 (9th Cir. 2016) (order affirming

                               19              decision finding unaccepted offer of judgment under Fed. R. Civ. P. 68

                               20              did not moot the plaintiff’s individual TCPA claims).

                               21     17. I have filed and litigated numerous consumer class actions over the last several

                               22        years, including but not limited to the following, which I am or have been

                               23        personally involved in:

                               24           a. Lemieux v. EZ Lube, LLC, et al., 12-CV-01791-JLS-WYG (S.D. Cal.)

                               25              (Served as co-lead counsel; finally approved on December 8, 2014);

                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     3 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.607 Page 5 of 16




                                1
                                           b. Malta, et al. v. Wells Fargo Home Mortgage, et al., 10-CV-1290-IEG
                                2
                                               (BLM) (Served as co-lead counsel for a settlement class of borrowers in
                                3
                                               connection with residential or automotive loans and violations of the
                                4
                                               TCPA in attempts to collect on those accounts; obtained a common
                                5
                                               settlement fund in the amount of $17,100,000; final approval granted in
                                6
                                               2013);
                                7
                                           c. Conner v. JPMorgan Chase Bank, et al., 10-CV-1284 DMS (BGS) (S.D.
                                8
                                               Cal.) (finally approved $11,973,558);
                                9
                                           d. In Re: Midland Credit Management, Inc., Telephone Consumer
                               10
                                               Protection Act Litigation, 11-md-2286-MMA (MDD) (S.D. Cal.)
                               11
KAZEROUNI LAW GROUP, APC




                                               (Counsel for a Plaintiff in the lead action, prior to the action being
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                               recategorized through the multi-district litigation process; finally

                               14
                                               approved for $18,000,000);

                               15
                                           e. In Re: Portfolio Recovery Associates, LLC Telephone Consumer

                               16
                                               Protection Act Litigation, 11-md-02295-JAH (BGS) (Counsel for a

                               17              Plaintiff in the lead action, prior to the action being re-categorized

                               18              through the multi-district litigation process; preliminarily approved);

                               19          f. Arthur v. SLM Corporation, 10-CV-00198 JLR (W.D. Wash.)

                               20              (Nationwide settlement achieving the then-largest monetary settlement

                               21              in the history of the TCPA concerning calls to cellular telephone at the

                               22              time: $24.15 million; final approval granted in 2012);

                               23          g. Lo v. Oxnard European Motors, LLC, et al., 11-CV-1009-JLS-MDD

                               24              (S.D. Cal.) (Achieving one of the highest per class member payouts in a

                               25              TCPA action of $1,331.25 per claimant; final approval granted in 2012);

                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     4 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.608 Page 6 of 16




                                1
                                           h. Sarabri v. Weltman, Weinberg & Reis Co., L.P.A., 10-01777-AJB-NLS
                                2
                                               (S.D. Cal.) (Approved as co-lead counsel and worked to obtain a
                                3
                                               national TCPA class settlement where claiming class members each
                                4
                                               received payment in the amount of $70.00 per claimant; final approval
                                5
                                               granted in 2013);
                                6
                                           i. Barani v. Wells Fargo Bank, N.A., 12-CV-02999-GPC (KSC) (S.D.
                                7
                                               Cal.) (Co-lead class counsel in a settlement under the TCPA for the
                                8
                                               sending of unauthorized text messages to non-account holders in
                                9
                                               connection to wire transfers; finally approved on March 6, 2015 for over
                               10
                                               $1,000,000);
                               11
KAZEROUNI LAW GROUP, APC




                                           j. Mills v. HSBC Bank Nevada, N.A., Case No. 12-CV-04010-SI (N.D.
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                               Cal.) (Finally approved for $39,975,000);

                               14
                                           k. In Re Jiffy Lube International, Inc., MDL No. 2261 (Finally approved

                               15
                                               for $47,000,000.00);

                               16
                                           l. Jaber v. NASCAR, 11-CV-1783 DMS (WVG) (S.D. Cal.);

                               17          m. Ridley v. Union Bank, N.A., 11-CV-1773 DMS (NLS) (S.D. Cal.);

                               18          n. Ryabyshchuk v. Citibank (South Dakota) N.A., et al, 11-CV-1236-IEG

                               19              (WVG);

                               20          o. Sherman v. Kaiser Foundation Health Plan, Inc., 13-CV-0981-JAH

                               21              (JMA) (S.D. Cal.) (Settled for $5,350,000 and finally approved on May

                               22              12, 2015; served as co-lead counsel);

                               23          p. Rivera v. Nuvell Credit Company LLC, 13-CV-00164-TJH-OP (E.D.

                               24              Cal.);

                               25          q. Karayan v. Gamestop Corp., 3:12-CV-01555-P (N.D. Texas);

                               26          r. Foote v. Credit One Bank, N.A. et al., 13-cv-00512-MWF-PLA (C.D.

                               27              Cal.);
                                        Case No.: 18-cv-435 JLS (MSB)     5 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.609 Page 7 of 16




                                1
                                           s. Webb v. Healthcare Revenue Recovery Group, 13-cv-00737–RS (N.D.
                                2
                                               Cal.);
                                3
                                           t. Couser v. Comenity Bank, 12-cv-02484-MMA-BGS (S.D. Cal. Oc. 2,
                                4
                                               2014) (Finally approved for $8,475,000 on May 27, 2015 as served as
                                5
                                               co-lead counsel);
                                6
                                           u. Couser v. Apria Healthcare, Inc. et al., 13-cv-00035-JVS-RNB (C.D.
                                7
                                               Cal. Oct. 27, 2014) (Finally approved on March 9, 2015 and served as
                                8
                                               co-lead counsel);
                                9
                                           v. Rose v. Bank of America Corporation et al., 12-cv-04009-EJD (N.D.
                               10
                                               Cal.) (Finally approved for $32,000,000 in 2014);
                               11
KAZEROUNI LAW GROUP, APC




                                           w. Newman v. AmeriCredit Financial Services, 11-cv-03041-DMS-BLM
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                               (S.D. Cal.) (finally approving TCPA settlement for over $6,500,000 on

                               14
                                               March 28, 2016);

                               15
                                           x. Fox v. Asset Acceptance, LLC, 14-cv-00734-GW-FFM (C.D. Cal. July 1,

                               16
                                               2016) (finally approved TCPA class action for $1,000,000; $200,000

                               17              cash and $800,000 debt relief);

                               18          y. Barrett v. Wesley Financial Group, LLC, 13-cv-00554-LAB-KSC (S.D.

                               19              Cal.) (Class certification granted); and,

                               20          z. Gehrich v. Chase Bank, N.A., 12-cv-5510 (N.D. Cal.) (finally approved

                               21              for $34,000,000);

                               22          aa. Macias v. Water & Power Community Credit Union, BC515936 (Los

                               23              Angeles Superior Court) (Class certification granted under the Rosenthal

                               24              Fair Debt Collection Practices Act; class action settlement finally

                               25              approved on April 21, 2016);

                               26          bb. LaPuebla v. BirchBox, Inc., 3:15-cv-00498-BEN-BGS (S.D. Cal. 2016)

                               27              (finally approved settlement in unlawful auto-renewal action);
                                        Case No.: 18-cv-435 JLS (MSB)     6 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.610 Page 8 of 16




                                1
                                           cc. Stemple v. QC Holdings, Inc., 12-cv-01997-BAS-WVG (S.D. Cal. Nov.
                                2
                                               7, 2016) (finally approved for $1,500,000);
                                3
                                           dd. Abdeljalil v. GE Capital Retail Bank, 12-cv-02078−JAH−MDD (S.D.
                                4
                                               Cal.) (Class certification granted where the plaintiffs proposed a
                                5
                                               keyword search of the defendant’s account notes to identify class
                                6
                                               members; finally approved settlement for $7,000,000);
                                7
                                           ee. Hooker v. Sirius XM Radio Inc., 4:13-cv-00003-AWA-LRL (E.D.Va.
                                8
                                               December 22, 2016) (Served as co-lead counsel in finally approved
                                9
                                               TCPA class action settlement with a monetary fund of $35,000,000);
                               10
                                           ff. Medeiros v. HSBC Card Services, Inc. et al., 2017 U.S. LEXIS 178484
                               11
KAZEROUNI LAW GROUP, APC




                                               (C.D. Cal. Oct. 23, 2017) (finally approved CIPA class action settlement
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                               for $13,000,000)

                               14
                                           gg. Knell, et al. v. FIA Card Services, N.A., 13-CV-01653-AJB-WVG (S.D.

                               15
                                               Cal.) (California class action settlement under Penal Code 632, et seq.,

                               16
                                               for claims of invasion of privacy. Settlement resulted in a common fund

                               17              in the amount of $2,750,000; finally approved in August 15, 2014);

                               18          hh. Hoffman v. Bank of America Corporation, 12-CV-00539-JAH-DHB

                               19              (S.D. Cal.) (California class action settlement under Penal Code 632, et

                               20              seq., for claims of invasion of privacy. Settlement resulted in a common

                               21              fund in the amount of $2,600,000; finally approved on November 6,

                               22              2014 and served as co-lead counsel);

                               23          ii. Mount v. Wells Fargo Bank, N.A., BC395959 (Sup. Ct. Los Angeles)

                               24              (finally approved for $5,600,000 in action under Cal. Pen. Code § 630,

                               25              et seq.);

                               26          jj. Zaw v. Nelnet Business Solutions, Inc. et al., No. 13-cv-05788-RS (N.D.

                               27              Cal.) (finally approved in 2014 for $1,188,110 in action under Cal. Pen.
                                        Case No.: 18-cv-435 JLS (MSB)     7 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                    Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.611 Page 9 of 16




                                               Code § 630, et seq.);
                                1
                                           kk. Ronquillo-Griffin v. Telus Communications, Inc. et al., 3:17-cv-00129-
                                2
                                               JM-MLB (S.D. Cal.);
                                3
                                           ll. Foote v. Credit One Bank, LLC, 2:13-cv-08605-MWF-PLA (C.D.Cal.)
                                4
                                           mm. Olney v. Job.com, Inc. et al., 13-cv-02004-AWI-SAB (E.D. Cal.);
                                5
                                           nn. Bohkle v. U.S. Bank, N.A., 12-cv-09247-RGK-E (C.D. Cal.);
                                6
                                           oo. Dake v. Receivables Performance Management, LLC, 5:12-cv-01680-
                                7
                                               VAP-SP (C.D. Cal.);
                                8
                                           pp. Garcia v. Earthlink, Inc., 3:12-CV-01129-DMS-BLM (S.D. Cal.);
                                9
                                           qq. Montegna v. Portfolio Recovery Associates, LLC, 3:12-cv-00764-MMA-
                               10
                                               BGS (S.D. Cal.);
                               11
KAZEROUNI LAW GROUP, APC




                                           rr. Medeiros v. HSBC Card Services, Inc. et al., 2017 U.S. LEXIS 178484
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                               (C.D. Cal. Oct. 23, 2017);

                               14
                                           ss. Caldera v. Am. Med. Collection Agency, 2017 U.S. Dist. LEXIS 99239

                               15
                                               (C.D. Cal. June 27, 2017) (Order certifying nationwide TCPA class

                               16
                                               action);

                               17          tt. Burkhammer v. Allied Interstate, LLC, 2017 Cal. Super. LEXIS 109

                               18              (Sup. Ct. San Luis Obispo) (RFDCPA class action finally approved on

                               19              October 30, 2017);

                               20          uu. Moreno-Peralta v. TRS Recovery Services, Inc., 2017 Cal. Super. LEXIS

                               21              548 (Sup. Ct. San Luis Obispo Oct. 10, 2017) (RFDCPA class action

                               22              preliminarily approved);

                               23          vv. Luster v. Wells Fargo Dealer Services, Inc., 15-cv-1058 (TWT) (N.D.

                               24              Ga. November 8, 2017) (TCPA class action finally approved in the

                               25              amount of $14,834,058.00);

                               26
                               27
                                        Case No.: 18-cv-435 JLS (MSB)     8 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28     DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                      CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.612 Page 10 of 16




                                1
                                          ww. McPolin v. Credit Service of Logan, 16-cv-116 BSJ (Utah District
                                2
                                             Court) (FDCPA class action with consumers to each receive $1,428.57,
                                3
                                             debt relief, and tradeline deletion finally approved on November 9,
                                4
                                             2017);
                                5
                                          xx. Reid v. I.C. System, Inc., 2017 U.S. Dist. LEXIS 43770 (D.Ariz. March
                                6
                                             24, 2017) (TCPA class actions finally approved in the amount of
                                7
                                             $3,500,000);
                                8
                                          yy. Couser v. Dish One Satellite, LLC, 5:15-cv-02218-CBM-DTB (C.D.
                                9
                                             Cal. November 21, 2017) (TCPA class action approved in the amount of
                               10
                                             $935,000);
                               11
KAZEROUNI LAW GROUP, APC




                                          zz. Giffin v. Universal Protein Supplements Corporation d/b/a/ Universal
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                             Nutrition et al., No. BC613414 (Superior Court of California, County of

                               14
                                             Los Angeles) (recently finally approved class action settlement alleging

                               15
                                             violation of California law involving Made in USA representations);

                               16
                                             and,

                               17         aaa. Pastor v. Bank of America, No. 3:15-cv-03821-VC (N.D.Cal. Aug.

                               18            16, 2018) (granting final approval of class action for alleged unlawful

                               19            credit pulls).

                               20   18. Many of the cases listed above, which have settled, resulted in the creation of

                               21      combined common funds and/or distribution to class member in the hundreds

                               22      of millions of dollars. The outstanding results mentioned above are a direct

                               23      result of the diligence and tenacity shown by Kazerouni Law Group, APC and

                               24      myself, in successfully prosecuting complex class actions.

                               25   19. I argued before the Ninth Circuit Court of Appeals in the case of Knutson v.

                               26      Sirius XM Radio, No. 12-56120 (9th Cir. 2014) as co-lead counsel, which

                               27      resulted in an order in favor of my client.
                                      Case No.: 18-cv-435 JLS (MSB)     9 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28   DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.613 Page 11 of 16




                                1
                                    20. On December 6, 2016, I argued before the Ninth Circuit Court of Appeals in
                                2
                                       the case of Marks v. Crunch San Diego, LLC, No. 14-56834. A decision is
                                3
                                       pending.
                                4
                                    21. In April of 2017, I argued before the Ninth Circuit Court of Appeals in the case
                                5
                                       of Afewerki v. Anaya Law Group, et al., No. 15-56510.
                                6
                                                       ADDITIONAL RELEVANT TRAINING,
                                7
                                        SPEAKING/TEACHING ENGAGEMENTS AND ASSOCIATIONS
                                8
                                    22. I am an adjunct professor at California Western School of Law where I teach a
                                9
                                       three-credit course in consumer law.
                               10
                                    23. I have undergone extensive training in the area of consumer law and the
                               11
KAZEROUNI LAW GROUP, APC




                                       Telephone Consumer Protection Act. The following is a list of recent training
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                       conferences I attended:

                               14
                                          a. Four-day National Consumer Law Center Conference; Nashville, TN –

                               15
                                             2008;

                               16
                                          b. Three-day National Consumer Law Center Conference; Portland, OR

                               17            −2008;

                               18         c. Three-day National Consumer Law Center Conference; San Diego, CA -

                               19            2009;

                               20         d. Three-day National Consumer Law Center Conference; Seattle, WA -

                               21            2011;

                               22         e. National Consumer Law Center Conference in 2013;

                               23         f. National Consumer Law Center Conference in 2014;

                               24         g. National Consumer Law Center Conference in 2015;

                               25         h. National Consumer Law Center Conference in 2016;

                               26         i. Three-day CAALA Conference; Las Vegas, NV – 2009;

                               27         j. Three-day CAALA Conference; Las Vegas, NV – 2013;
                                      Case No.: 18-cv-435 JLS (MSB)    10 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28   DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.614 Page 12 of 16




                                          k. Three-day CAALA Conference; Las Vegas, NV – 2015;
                                1
                                          l. Three-day CAALA Conference; Las Vegas, NV – 2016;
                                2
                                          m. Three-day COAC Conference – 2014 and 2015;
                                3
                                          n. Speaker ABA National Conference, Business Litigation Section; Trends
                                4
                                             in Consumer Litigation; San Francisco, CA – 2013;
                                5
                                          o. Speaker at the ABA TCPA National Webinar (Consumer Protection,
                                6
                                             Privacy & Information Security, Private Advertising Litigation, and
                                7
                                             Media & Technology Committees) – September 2013;
                                8
                                          p. Spoke at the 2014 ACA Conference in November 2014;
                                9
                                          q. Speaker at ACI Conference in Dallas, TX in September of 2016
                               10
                                             concerning The Borrower's Perspective: Insight From The Plaintiffs' Bar
                               11
KAZEROUNI LAW GROUP, APC




                                             and Consumer Advocates;
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                          r. Speaker on TCPA panel in September of 2016 at the Annual Consumer

                               14
                                             Financial Services Conference;

                               15
                                          s. Spoke at the 2016 CAOC Conference in November of 2016;

                               16
                                          t. Presented at the 2017 CAOC seminar in Palm Springs, CA; and,

                               17         u. Speaker at national webinar on June 7, 2017 for the CAOC, entitled,

                               18            Understanding the Fair Debt Collection Practices Act.

                               19   24. As one of the main plaintiff litigators of consumer rights cases in the State of

                               20      California, I have been requested to and have made regular presentations to

                               21      community organizations regarding debt collection laws and consumer rights.

                               22      These organizations include Whittier Law School, Iranian American Bar

                               23      Association, Chapman Law School, University of California, Irvine, and

                               24      California Western School of Law.

                               25   25. I was the principle anchor on Time Television Broadcasting every Thursday

                               26      night as an expert on consumer law generally, and the TCPA specifically,

                               27      between 2012 and 2013.
                                      Case No.: 18-cv-435 JLS (MSB)    11 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28   DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.615 Page 13 of 16




                                1
                                    26. I was a panelist in a webinar, ABA Telephonic Brown Bag re: TCPA, on
                                2
                                       August 25, 2015.
                                3
                                    27. I lectured in Class Action Trends at the CAOC 2015 Conference in San
                                4
                                       Francisco.
                                5
                                    28. I lectured on the TCPA before the ABA Business Law Section, Consumer
                                6
                                       Financial Services Committee in January 2016 at an event in Utah entitled,
                                7
                                       “Impact of the FCC’s 2015 Rulings on TCPA Litigation.”
                                8
                                    29. I was a speaker at The Knowledge Group’s national webinar in 2016 on the
                                9
                                       impact of the Federal Communications Commission’s 2015 ruling on the
                               10
                                       TCPA.
                               11
KAZEROUNI LAW GROUP, APC




                                    30. I was named Rising Star by San Diego Daily Tribune in 2012, and Rising Star
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                       in Super Lawyers Magazine in 2013, 2014 and 2015. I was named a Super

                               14
                                       Lawyer by Super Lawyers Magazine in 2016, 2017 and 2018.

                               15
                                    31. I was selected for membership into The National Trial Lawyers: Top 40 Under

                               16
                                       40 in 2016.

                               17   32. In January of 2016, I spoke on the impact of the Federal Communications

                               18      Commission’s 2015 Declaratory Ruling on TCPA litigation at the ABA

                               19      National Convention in Salt Lake City, Utah.

                               20   33. In May of 2016, I spoke on Class Action Trends at the CAOC seminar in Palm

                               21      Springs, California.

                               22   34. I lectured on the TCPA before the ABA Business Law Section, Consumer

                               23      Financial Services Committee in January 2016 at an event in Utah entitled,

                               24      “Impact of the FCC’s 2015 Rulings on TCPA Litigation.”

                               25   35. In 2016, I wrote an article entitled “Finding a Balance” that was published in

                               26      the Nutrition Business Journal, concerning a lawsuit filed under the Racketeer

                               27      Influenced and Corrupt Organization Act.
                                      Case No.: 18-cv-435 JLS (MSB)    12 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28   DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.616 Page 14 of 16




                                1
                                    36. I was published in the Daily Journal in September of 2016, with the title, “The
                                2
                                       FDCPA: The Forgotten Statute.”
                                3
                                    37. I am often called upon to give legal analysis on popular television and radio
                                4
                                       shows such as Dr. Drew Midday Live and Fox 5.
                                5
                                    38. In March of 2016, I moderated the Judges Panel on Class Action Trends and
                                6
                                       Federal Litigation Trends at the NCLC Conference.
                                7
                                    39. I spoke on privacy rights on a panel before the California State Bar Convention
                                8
                                       in 2016.
                                9
                                    40. I spoke at the 22nd National Forum on Residential Mortgage Litigation &
                               10
                                       Regulatory Enforcement conference on January 22, 2017.
                               11
KAZEROUNI LAW GROUP, APC




                                    41. I was a speaker at the Western Trial Lawyers Association conference on Class
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                       Action Trends in 2017, held in Steamboat Springs, Colorado.

                               14
                                    42. I was a speaker at Consumer Attorneys of California 2017 seminar on hot

                               15
                                       litigation topics at Lake Tahoe, Nevada.

                               16
                                    43. I wrote an article entitled, Collateral Damage, Beyond the personal injury:

                               17      When creditors and collection agencies stalk your client, published in the

                               18      September 2017 edition of Plaintiff magazine.

                               19   44. I am a member in good standing of the following local and national

                               20      associations:

                               21         a. Consumer Attorneys Association of Los Angeles;

                               22         b. The Orange County Bar Association;

                               23         c. Orange County Trial Lawyers Association;

                               24         d. The Federal Bar Association;

                               25         e. National Consumer Law Center;

                               26         f. American Association for Justice;

                               27         g. Twice served as former President of the Orange County Chapter of the
                                      Case No.: 18-cv-435 JLS (MSB)    13 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28   DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.617 Page 15 of 16




                                             Iranian American Bar Association;
                                1
                                          h. Member in good standing of National Association of Consumer
                                2
                                             Advocates;
                                3
                                          i. Consumer Attorneys of California;
                                4
                                          j. Member of the Leading Forum of the American Association of Justice.
                                5
                                    45. In addition to my class action experience, I have experience in commercial
                                6
                                       litigation and large-scale products liability litigation including a $2.5 million-
                                7
                                       dollar settlement in Mei Lu Hwei, et al v. American Honda Motor Co., Inc., et
                                8
                                       al., BC401211 (Los Angeles Superior Court).
                                9
                                    46. I have regularly litigated cases in state and federal courts, and have reached
                               10
                                       numerous confidential seven-figure settlements against internationally known
                               11
KAZEROUNI LAW GROUP, APC




                                       companies.
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                                    47. Therefore, my experience in litigating class actions and my years in practice are

                               14
                                       sufficient to justify my firm’s appointment as class counsel in this case.

                               15
                                                                        EXHIBITS

                               16
                                    48. A true and correct copy of Evans Hotels’ Responses to Plaintiffs’ Requests for

                               17      Admissions are attached hereto as Exhibit 3.

                               18   49. A true and correct copy of Evans Hotels’ Responses to Plaintiffs’

                               19      Interrogatories are attached hereto as Exhibit 4.

                               20   50. True and correct excerpts from the Deposition of Kimberly Guillermo are

                               21      attached hereto as Exhibit 5.

                               22   51. True and correct excerpts from the Deposition of Thomas Mohrlock are

                               23      attached hereto as Exhibit 6.

                               24
                               25
                               26
                               27
                                      Case No.: 18-cv-435 JLS (MSB)    14 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28   DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
                                Case 3:18-cv-00435-JLS-MSB Document 45-5 Filed 01/10/19 PageID.618 Page 16 of 16




                                    52. True and correct excerpts from the Deposition of Diane Koczur are attached
                                1
                                       hereto as Exhibit 7.
                                2
                                    53. True and correct excerpts from the Deposition of Andrew Thomas are attached
                                3
                                       hereto as Exhibit 8.
                                4
                                5
                                       I declare under penalty of perjury under the laws of the United States and those
                                6
                                    of the State of California that the foregoing is true and correct, and that this
                                7
                                    declaration was executed on January 10, 2019.
                                8

                                9
                               10
                                                                                          ___/s/ Abbas Kazerounian___
                                                                                                  ABBAS KAZEROUNIAN
                               11
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, UNIT D1




                               12
    COSTA MESA, CA 92626




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                                      Case No.: 18-cv-435 JLS (MSB)    15 of 15   Rutherford, et al. v. Evans Hotels, LLC
                               28   DECLARATION OF ABBAS KAZEROUNIAN IN SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS
                                                                    CERTIFICATION
